DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-8 and 10-20 are pending in the instant application.  Claim 9 is cancelled. No claims have been added.  Claims 1, 2, 8, and 14 have been amended.  The rejection of the pending claims is hereby made final.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Chein et al  (U.S. Patent  No. 10,917,259) in view of Sample et al (US 2017/0116446).
As per claim 1 Chein et al discloses a method for configuring a physical environment based on detected interactions with the physical environment, wherein the method includes one or more processing devices performing operations comprising:
receiving, from an electronic identification device, a notification indicating an object in the environment and an identifier corresponding to the object (see at least column 10, lines 11-19 “alternatively, in other examples, the user may elect to provide the sensor information 138 and/or portable computing device information 122 to surrounding environments in public locations as well. For example, public or semi-public locations, such as retail shops, restaurants, hospital rooms, hotel rooms, and so forth, may be able to accommodate user preferences for one or more controllable device settings on behalf of the user, such as ambient temperature settings, lighting settings, background music preferences, or the like”)
determining, from an attribute data structure, at least one attribute that corresponds to the identifier and that identifies at least one characteristic of a group of users of the physical environment (see at least column 11, lines 1-9 “In addition, as discussed above, not all users 106 may have portable computing devices 104. For example, the fourth user 106(4) may have an identification item 110, such as an RFID tag or other detectable identifier. Alternatively, the environment sensors 114 and/or the service computing device(s) 120 may include a facial recognition, body recognition, or other user recognition capability. Accordingly, when a particular user 106 enters into one of the zones 108, the settings of the controllable devices 112 in that zone 108 may be adjusted to accommodate the particular user 106 based on determining that the particular user 106 has entered into the zone”)
matching the attribute to a parameter in an environment data structure obtained from an environment server, wherein the parameter indicates (i) an environment device, and (ii) a configuration of the environment device, wherein the configuration is based on the identified characteristic of the group of users (see column 10, lines 11-19 “Alternatively, in other examples, the user may elect to provide the sensor information 138 and/or portable computing device information 122 to surrounding environments in public locations as well. For example, public or semi-public locations, such as retail shops, restaurants, hospital rooms, hotel rooms, and so forth, may be able to accommodate user preferences for one or more controllable device settings on behalf of the user, such as ambient temperature settings, lighting settings, background music preferences, or the like”); and
changing a behavior performed by the environment device by implementing the configuration on the environment device, wherein the environment is modified by the behavior performed by the environment device (see column 10, lines 11-19 “Alternatively, in other examples, the user may elect to provide the sensor information 138 and/or portable computing device information 122 to surrounding environments in public locations as well. For example, public or semi-public locations, such as retail shops, restaurants, hospital rooms, hotel rooms, and so forth, may be able to accommodate user preferences for one or more controllable device settings on behalf of the user, such as ambient temperature settings, lighting settings, background music preferences, or the like”).
Chein et al does not appear to explicitly disclose [the detection and] indicating of an interaction of a user with an object and [identification of] additional objects similar to the object in the environment, and previous interactions of the group of users with the additional objects.
	However, Sample et al discloses systems and methods for detecting human object interactions further comprising the detection and] indicating of an interaction of a user with an object and [identification of] additional objects similar to the object in the environment, and previous interactions of the group of users with the additional objects (see at least paragraphs [0022, 0026, and 0050] to Sample et al).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Chein et al and the system and method as taught by Sample et al, in order to gain insight into various aspects of human activities (see at least paragraph [0001] to Sample et al) could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	
As per claims 2, 11 and 15, Chein et al discloses the operations further comprising:
detecting, by an additional identification device, that the object has been associated with an electronic transaction (column 10, lines 30-36 “based on the user preferences included with the portable computing device information 122 or based on the sensor information 138, the service computing device of the retail store may adjust the settings of one or more controllable devices in the retail store to accommodate the preferences of the user or the current biometric readings of the user. For example, the service computing device 120 of the retail store may change the background music to play a particular type of music expressed as a preference of the user, may change the lighting to a preferred coloration of the user, etc.”); and
storing, in the environment data structure, a profile that associates the object and the electronic transaction with the user see column 7, lines 3-10 “A user profile may be established or determined for each user or other entity. For instance, each individual user may have a corresponding user profile that may include settings implicitly determined for the user, settings expressly specified by the user, and other user preferences, as well as attributes of the user, a user setting history, stored biometric sensor information for the user, and various other types of user information.”).

As per claims 3, 12 and 16, Chein et al discloses the operations further comprising:
receiving, from the electronic identification device, an additional notification indicating a presence of the user in the environment (see column 10, lines 11-19 “Alternatively, in other examples, the user may elect to provide the sensor information 138 and/or portable computing device information 122 to surrounding environments in public locations as well. For example, public or semi-public locations, such as retail shops, restaurants, hospital rooms, hotel rooms, and so forth, may be able to accommodate user preferences for one or more controllable device settings on behalf of the user, such as ambient temperature settings, lighting settings, background music preferences, or the like”);
accessing the profile from the environment data structure (see column 7, lines 3-10 “A user profile may be established or determined for each user or other entity. For instance, each individual user may have a corresponding user profile that may include settings implicitly determined for the user, settings expressly specified by the user, and other user preferences, as well as attributes of the user, a user setting history, stored biometric sensor information for the user, and various other types of user information.”); and
activating an additional environment device according to the profile (see column 10, lines 11-19 “Alternatively, in other examples, the user may elect to provide the sensor information 138 and/or portable computing device information 122 to surrounding environments in public locations as well. For example, public or semi-public locations, such as retail shops, restaurants, hospital rooms, hotel rooms, and so forth, may be able to accommodate user preferences for one or more controllable device settings on behalf of the user, such as ambient temperature settings, lighting settings, background music preferences, or the like”).

As per claims 4 and 17, Chein et al discloses the operations further comprising:
modifying the parameter based on the indication that the object is associated with the electronic transaction; and
providing the modified parameter to the environment server (see column 10, lines 20-30 “As one example, suppose that the user 106 having the portable computing device 104 enters a retail store that includes a service computing device 120. The service computing device 120 may receive portable computing device information 122 and/or sensor information 138 from the portable computing device 104. For instance, the portable computing device information 122 may include one or more expressed user preferences for certain settings of controllable devices in the retail store, such as for preferred ambient temperature, preferred ambient lighting, preferred type of background music, and so forth. Based on the user preferences included with the portable computing device information 122 or based on the sensor information 138, the service computing device of the retail store may adjust the settings of one or more controllable devices in the retail store to accommodate the preferences of the user or the current biometric readings of the user.”).

As per claims 5 and 18, Chein et al discloses wherein the environment device is selected from one or more of (i) a light, (ii) a sound-emitting device, or (iii) a fragrance-emitting device (see column 19, lines 29-33   “In response to determining that the user has fallen asleep, various settings may be changed. As several examples, the movie may be paused and/or the volume may be decreased, the lighting may be dimmed or turned off, the ambient air temperature may be lowered, and so forth.”).

As per claims 6, and 19, Chein et al discloses the claimed invention but fails to explicitly disclose wherein the electronic identification device is a radio frequency identification device (RFID) and the object comprises an RFID tag (see at least column 11, lines 21-30 “in some examples, the identification item 110  may be an RFID tag”).

As per claims 7, 10 and 20, Chein et al discloses wherein changing the behavior of the environment device comprises providing a command indicating a function of the environment device and an output level of the function, wherein the environment device is capable of modifying the indicated function to produce output at the indicated output level (see column 19, lines 15-20 “Accordingly, as the user changes activities and/or as changes in biometric readings of the user are detected, the control module 124 may automatically adjust the settings of the zone surrounding the user, such as to increase the comfort of the user, perform tasks for the convenience of the user, and so forth.”).

Claims 8 and 14 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	


Response to Arguments

Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687